                Case 20-03286            Doc 21    Filed 04/17/20 Entered 04/21/20 05:52:16                 Desc Main
                                                     Document      Page 1 of 1
                                               UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF ILLINOIS
                                                          Eastern Division

               In Re:                                             )              BK No.:    20-03286
               Charles Bilbo                                      )
                                                                  )              Chapter: 13
                                                                  )
                                                                  )              Honorable LaShonda Hunt
                                                                  )
                                   Debtor(s)                      )


                                    ORDER ALLOWING CHAPTER 13 COMPENSATION UNDER
                                        COURT-APPROVED RETENTION AGREEMENT
                                           (Use for cases filed on or after April 20, 2015)

                On the application of debtor(s)' counsel for compensation for representing the debtor(s) in this case and
                pursuant to the Court-Approved Retention Agreement executed by debtor(s) and counsel, the court grants
                the application based on its finding that the allowance is reasonable under the provisions of 11 U.S.C. §
                330(a), as follows:

                               $         4,500.00      for legal services through conclusion of the case.
                           $                   30.00   for reimbursable expenses.
                               $         4,530.00      total fees and reimbursement allowed.
                           -$                  30.00   less payment received from debtor before date of application.

                           $             4,500.00      balance allowed and due to the attorney under this order.




                                                                               Enter:


                                                                                        Honorable LaShonda A. Hunt
               Dated: April 17, 2020                                                    United States Bankruptcy Judge



               Fees Payable to:
               David M. Siegel




Rev: 4/21/15                                                                                           Local Bankruptcy Form 23-3
